DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 06/02/2021, claims 10, 12, and 13 have been cancelled.  Claims 1-9, 11, and 14-25 are pending. Claim 23 stands withdrawn with traverse.  Claims 1-9, 11, 14-22, 24, and 25 are under current examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 14 are unclear because they depend directly or indirectly from canceled claims, 10 and 13, respectively.  It is therefore, unclear what is encompassed by claims 11 and 14.  It is noted, that claims must be given their broadest reasonable interpretation in light of the specification (See MPEP §2111) and therefore, for purposes of compact prosecution, the abovementioned claims are being interpreted as dependent from claim 1 (the previous limitations of claims 10 and 13 have been added to the newly amended claim 1.  Amending the claims accordingly would obviate the rejection.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 14-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2012/0065259; publication date: 03/15/2012; cited in the IDS filed on 11/20/2017) in view of Boyle et al. (US 2010/0234828; publication date: 09/16/2010; cited in the IDS filed on 11/20/2017), Hewes et al. (US 2007/0068932; publication date: 03/29/2007; cited in the IDS filed on 11/20/2017), and Stanley et al. (US 4,077,390; issue date: 03/07/1978; cited in the IDS filed on 11/20/2017).

Zhang discloses a system for application to the skin comprising a heating component and an anesthetic component (abstract).  With regard to the limitation of instant claim 1 requiring the device to be suitable for contacting the skin of the patient at the location of a vein to be accessed, Zhang’s patch is suitable for contacting skin, therefore the examiner considers the patch to be suitable for contacting skin over a vein.  As can be seen in figure 1, drawing sheet 1, the device has an upper surface and a lower surface and the heating component (34) is placed over the component containing the analgesic (30) (0040).  The analgesic component is on the side of the system that contacts the skin (i.e. the lower surface; 0030), thus in Zhang’s system the 
Zhang is silent with respect to including a vasodilator in the system.
Boyle discloses applying to a skin site of a subject a topical composition that includes a vasodilation agent and an anesthetic agent in a manner sufficient for locally increasing arterial diameter and providing local anesthesia in the subject for the purpose of increasing arterial diameter and providing anesthesia (abstract) for facilitating arterial access (title).
Hewes discloses that topical heaters cause vasodilation to facilitate venous catheterization (abstract).  
It would have been prima facie obvious to combine the features of the patches disclosed by Zhang with the drug composition of Boyle, in order to use the resulting patch having a heating component, a pharmacological vasodilator, and lidocaine as an anesthetic in a transdermal delivery component in a method of facilitating arterial access by reducing pain sensation and causing vasodilation.  The skilled Artisan would have been motivated to do so in order to provide multiple means of dilating the blood vessel to make it easier to access and also the skilled artisan would be motivated to 
Zhang’s heat patch may be any heating device that provides a desired temperature range (0010) and may be designed to overlay a transdermal drug patch (0024).  The heat patch may be an exothermic chemical composition that produces heat when it is activated (0010); however Zhang does not disclose that the heat patch is activated by pressure as required by instant claim 1.  Additionally, the range in temperature reached by the heating component itself is not disclosed, although Zhang discloses temperatures of 35-47ºC is provided at the skin site.  
Stanley discloses a heat pack that is made by enclosing a supercoolable aqueous sodium acetate solution with a metallic activator strip in a sealed flexible container wherein the heat is released upon crystallization of the supercooled sodium acetate and wherein the crystallization is activated by bending the activator strip (i.e. the heat is activated by pressure; abstract).  Stanley discloses further that the temperature of the heat pack may be adjusted by increasing or decreasing the amount of water present in the sodium acetate solution, with temperature upon crystallization being inversely proportional to water content (col 3, lines 20-33).  Examples achieve a temperature of 57ºC or 54ºC.  
It would have been prima facie obvious to use Stanley’s heat patch as the heat component in Zhang’s system.  The skilled Artisan would have been motivated to do so 
With regard to claims 1 and 11, the examiner considers it a matter of routine for one to design a patch having surface area sufficient to cover the size of the area of skin that would need to be warmed and exposed to lidocaine and nitroglycerin in order to achieve anesthesia and vasodilation.  Additionally, a patch surface area of about 8-15 cm2 (0030), providing one having ordinary skill in the art a starting point to optimize this parameter.  
With regard to instant claims 1 and 14, as noted above, Zhang discloses a temperature range of 35-47ºC at the skin surface (0024). Hewes discloses a temperature of 52ºC for 15 minutes in a heat generating device for vasodilation (0009), or a range of from 52-70ºC (0028).  The examiner considers it a matter of routine to determine the extent of heat and duration of heat exposure within the heat generating component itself as well as the resulting temperature at the surface of the skin that will, in combination with a pharmacological vasodilator, cause sufficient dilation of the artery for the purpose of inserting a needle or catheter.  

With regard to instant claims 5-9, Zhang discloses lidocaine as the preferred analgesic and Boyle discloses a combination of lidocaine and nitroglycerin (i.e. glyceryl trinitrate; CAS registry No. 55-63-0) as effective for the purposes of analgesia and vasodilation, respectively.  
With regard to instant claim 15, Boyle discloses including both an anesthetic and a vasodilator in the same composition (e.g. claim 8) and also discloses applying these compounds separately (see example at 0076), therefore it would be prima facie obvious to formulate the patch to have a transdermal drug delivery formulation containing these drugs together in one composition or present in two separate compositions.
With regard to instant claims 16-22, the examiner considers it a matter of routine optimization to arrive at concentrations, ratios, or total amounts of the active agents lidocaine and nitroglycerin to achieve their desired pharmacological effects of anesthesia and vasodilation, respectively.  Moreover, in an example, Boyle discloses a composition containing 30 mg of nitroglycerin and 20 mg or 40 mg of lidocaine.  This would give one having ordinary skill in the art a starting point for optimizing the percentages, ratios, and concentrations of the actives used to achieve anesthesia and vasodilation.  
With regard to claims 24 and 25, all limitations are addressed as with instant claim 1, and it would be prima facie obvious to combine the a patch for facilitating .  

Response to Arguments
Applicant's arguments and the declaration, both filed 06/02/2021, have been fully considered but they are not persuasive.

Response to Arguments:

On pages 8-9 of the remarks, Applicant cites arguments presented in the declaration regarding the widespread problem of difficult venous access and consistent relative ease with which cannulation was achieved when using the device according to the invention as compared to other approaches.  On page 10, Applicant cites statements in the Declaration regarding differences between arterial cannulation and peripheral venous access, each having their own challenges.  
Please see the ensuing Response to Declaration section for the examiner’s position.

On page 9, Applicant lists the features of the instant invention, as claimed, and states that the skilled artisan was not taught towards this specific combination by the cited art even when read in combination.  Applicant asserts there was no reason to believe that a device having this combination of technical features would help solve the well-known problem of difficult venous access by achieving quick venous access with 
See the examiner’s discussion below regarding burden to overcome an obviousness rejection with a persuasive showing of long-felt need.  Regarding expectation of success, Applicant is reminded that the claims are directed toward a product.  Expectation of success in achieving swift and effective venous access are not necessarily relevant to the rationale underlying the rejection as the claims are not directed toward a method.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an outcome of achieving venous access) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The foregoing notwithstanding, the examiner also respectfully disagrees that the cited prior art fails to provide expectation of success as required under 35 USC 103.  The examiner maintains the opinion that teachings regarding dilation of blood vessels are relevant to both veins and arteries and as such Boyle’s disclosure is relevant to the instant invention as well as the problems identified in the prior art, and that one having ordinary skill in the art would have been motivated to make the combination as proposed in the rejection supra in order to facilitate access to either category of blood vessel.  


In response to applicant's argument that one having skill in the art would start with Hewes because Hewes is directed to venous access, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, this argument is not persuasive because it does not address the specific rationales and motivations set forth in the obviousness rejection.  

On page 10, Applicant asserts that there is no motivation to add Zhang for achieving analgesia.
This assertion is not persuasive because it does not address the rationale explicitly stated in the obviousness rejection where a motivation is identified.  

On page 10, Applicant argues that Stanley does teach a pressure activated patch but does not teach that the associated exothermic chemical reaction must heat the patch to a temperature of from 50 to 55 C for 2-15 minutes and the lower surface must then be heated to from 40 to 46 C.  Applicant argues further that neither Stanley nor Hewes suggest the vasodilator agent and the anaesthetic agent.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This assertion does not address the rationale set forth above.

On pages 10-11, Applicant asserts that the Office’s position regarding routine optimization is an oversimplification based upon hindsight reconstruction of the clams and cites the declaration as providing evidence of long felt need.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Please see the discussion below regarding the burden on Applicant to overcome an obviousness rejection based upon long felt need.  

Response to Declaration:

On pages 1-2 Declarant describes the problem solved by the invention and lists the features of the invention, as claimed.  Declarant argues that she has used a range of different techniques and approaches to cannulation and cannulation was consistently 
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, Applicant cites data in the specification (see pages 25-29) comparing the instant invention to no pre-treatment before cannulation; however, treatments to facilitate blood vessel access were known in the art, thus, the record does not contain a side-by-side comparison to the closest prior art.  Additionally, it is unclear that one having ordinary skill in the art would find the improvement in cannulation unexpected.  Heat treatment and vasodilators were known to enlarge blood vessels and of course a larger blood vessel would be easier to cannulate.  Moreover, anesthetics are known to ease pain, thus the procedure of applying heat, a vasodilator, and an anesthetic would be expected to improve both success rate in cannulation as well as reduce pain for the patient.  

On pages 2-4 Declarant summarizes the teaching of the prior art cited in the obviousness rejection.  Declarant argues that the cited prior art in combination does not lead to her claimed invention because the teaching of an organic nitrate vasodilator agent and an anaesthetic agent that is an amino ester or amino amide was in Boyle in 
As stated previously, in response to applicant's argument that Boyle’s disclosure is directed towards, cannulation of arteries, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The examiner maintains the opinion that teachings regarding dilation of blood vessels are relevant to both veins and arteries and as such Boyle’s disclosure is relevant to the instant invention as well as the problems identified in the prior art.  Moreover, Declarant’s arguments do not address the specific motivation noted in the rejection: to combine Zhang and Boyle in order to provide multiple means of dilating the blood vessel to make it easier to access and also the skilled artisan would be motivated to reduce pain sensation in patients who need to have a cannula or catheter inserted.  The examiner notes that Declarant also appears to be arguing that arterial cannulation is more difficult than venous cannulation.  The examiner considers this to lend further support to the conclusion that one of ordinary skill in the art would reasonably expect succeed in applying teachings regarding arterial cannulation to venous cannulation.  Finally, the examiner also notes that the instant claims are directed towards a device and therefore do not limit the claimed invention to a method of using the device for venous cannulation.  

On page 3, Declarant argues further that there is nothing in Zhang, Boyle, Stanley, and Hewes that teaches about the importance of using these two active agents in combination with a particular type of heat patch and where the lower surface of the device must have a surface area of 50cm2 or less.  Declarant asserts there is no teaching to use a heat patch that is flexed or pressed to initiate an exothermic chemical reaction to heat the patch to the specific temperature of from 50 - 55 C and for the specific time of two to 15 minutes and such that when the heat patch is activated to initiate the exothermic chemical reaction, the lower surface of the device is, as a consequence, heated to the specific temperature of 40 to 46 degrees C.  
These general assertions that there is no teaching in the prior art regarding the limitations recited in the instant claims are unpersuasive because they do not address the specific rationale underlying the obviousness conclusion.  The rejection is maintained for the reasons explained in the rejection above.  

On page 4, Declarant argues that there was a widespread problem with achieving quick peripheral venous access and it appears that no one found it obvious to try her specific combination of heat patch, nitrate vasodilator, and amino based anaesthetic.  
Insomuch as this is an argument that the obviousness rejection should be withdrawn due to long-felt need in the art for the claimed invention, please refer to MPEP 716.04 and 716.01(c):

Evidence to support Declarant’s position that a long-felt need existed are provided by the statements by Declarant: “[o]ver a third of adults and up to half of the children that present to hospital who require a PIVC are reported to have difficult venous access” and “there was a widespread problem with achieving quick peripheral venous access with a minimal number of attempts before success”.  The examiner considers these specific factual statements presented in a declaration to support Declarant’s position that a problem with venous access existed in the art.  
Regarding the failure of others to meet the long-felt need, Declarant has merely cited “various approaches” but provided no information on the nature of the approaches, nor data comparing the prior art approaches with the claimed invention, nor evidence of failed attempts to fill the long-felt need.  The examiner does not consider the statements regarding Declarant’s attempts using “various approaches”, which are not identified more specifically, sufficient to establish that the long-felt need had been unsuccessfully met by others due to failure to invent a solution because no facts or details regarding prior attempts to solve the need are provided.  The examiner also notes that the failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977).  These factors have not been addressed on the record.  
MPEP 716.04 states that the long-felt need must not have been satisfied by another.  This prong of the long-felt need analysis is sufficiently addressed on the 
MPEP 716.01(c) states that to be of probative value any objective evidence should be supported by actual proof.  Declarant’s opinion that the invention, as claimed, solves a long-felt problem in the art is noted; however, the probative value of these statements are limited in the absence of factual evidence establishing that the instant invention solves a need in the art that was not solved by another prior to the filing of the instant application.  MPEP 716.01(c)(III) also states: Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112  is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112  are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967).  Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).  In the instant case, a generic statement that prior art methods were unsatisfactory does not 
The examiner maintains the opinion that the preponderance of the evidence supports the obviousness conclusion as set forth above.  The strength of the evidence that the instant invention is prima facie obvious outweighs Declarant’s allegation that a long-felt need has been met by the claimed invention.  The declaration states only conclusions, and is made by an applicant rather than a disinterested person.  The statements in the declaration are conclusory and subjective and do not provide factual evidence showing of improvement over any other devices that are designed to improve blood vessel dilation and reduce pain prior to piercing a blood vessel, either in the context of unexpected results or long-felt need.  The obviousness rejection provides strong evidence that one having ordinary skill in the art would have found it prima facie obvious to combine a heat patch, an organic nitrate vasodilator agent, and an amino based anaesthetic agent which is an amino ester or amino amide to arrive at the claimed device for the reasons detailed in the rejection supra.  In view of the foregoing analysis, the obviousness conclusion is maintained.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617